Response to Amendment
This action is responsive to the amendment filed on 06/15/2022. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-25 are pending in the case.  Independent claims are 1, 10 and 19.

Priority
No priorities claimed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-13, 16-22, 25, are rejected under 35 U.S.C. 102(a)(2) as being anticipated over Yuan et al. US 20210306680 A1, (hereinafter Yuan).

As to independent claim 1, Yuan teaches:
A computer-implemented method for recording information in a user interface of an application more desired to be seen and heard by viewers (See Abstract), the method comprising:
Displaying said user interface of said application (See Fig. 5B with [0042], the display is a UI pertaining to an esports event. See also [0036] – “In other words, the activity pictures may be application pictures existing when the user equipment 120a executes a game program”. See also [0020] – “The activity is, for example, an e-sports competition, an item sales activity, or distance teaching, etc. The activity pictures may be application pictures, video images from a camera apparatus, or captured pictures of a window, etc.”. See also [0019] – “The user equipment 120a to the user equipment 120c are, for example, desktop computers or notebook computers, which are not limited by the disclosure.”);
detecting an initiation of recording said user interface of said application (See Fig. 4 S401 with [0034] – “executing the live streaming tool software to obtain the multimedia material.”, in other words indirectly causes the initiation of recording because need to execute the live streaming tool software first, and then initiate a live stream i.e. initiate a recording. Also, see Fig. 5B, and see Fig. 4 S405 with [0039] user equipment provides the live video stream to the live streaming platform server 130 to instantly broadcast the live video stream; in other words providing means recording); and 
modifying said user interface of said application in response to detecting said initiation of recording said user interface of said application (See Fig. 4 S402, S403, S404 with [0035-0038]. Particularly see S404 Integrating multimedia material and activity pictures to generate live video stream, and [0037] – “Specifically, the user equipment 120a may overlay the multimedia material on a specific corner on the activity picture to generate a live streaming picture in a live video stream”), wherein said modification of said user interface of said application comprises one or more of the following: 
displaying new content (See [0037] as cited above, and also see [0035] – “In an embodiment, the activity conducted by the user equipment 120a include an e-sports event, and the multimedia material includes at least one of advertisement information, audience interaction information, player information of a plurality of participants of the e-sports event, analysis data on competition of the e-sports event, and event betting data of the e-sports event”), adjusting a size of an element of said user interface, adjusting a location of an element of said user interface, adjusting a duration of time of displaying an element of said user interface and adjusting an audio element of said user interface.

As to dependent claim 2, Yuan teaches all the limitations of claim 1 as cited above.
Yuan further teaches: Recording said modified user interface of said application (See Fig. 5B, and see Fig. 4 S405 with [0039] broadcast live video, and its understood that if its being broadcasted, then it’s also being recorded).

As to dependent claim 3, Yuan teaches all the limitations of claim 2 as cited above.
Yuan further teaches: broadcasting said recorded modified user interface of said application to said viewers over a network (See Fig. 5B, and see Fig. 4 S405 with [0039] broadcast live video).

As to dependent claim 4, Yuan teaches all the limitations of claim 3 as cited above.
Yuan further teaches: wherein said recording and said broadcasting occurs simultaneously (See Fig. 5B, and see Fig. 4 S405 with [0039] broadcast live video, and its understood that if its being broadcasted, then it’s also being recorded).

As to dependent claim 7, Yuan teaches all the limitations of claim 1 as cited above.
Yuan further teaches: wherein said modification of said user interface of said application comprises adding overlay information to said user interface (See Fig. 5B overlays M1, M2, M3, with [0042] overlay the game picture F1).

As to dependent claim 8, Yuan teaches all the limitations of claim 1 as cited above.
Yuan further teaches: wherein said modification of said user interface of said application comprises adding or removing an audio component (See [0028] – “For example, the audio recording element of the user equipment 120a may record conversation content of an activity participant to broadcast the conversation content along with a live streaming picture of the activity”).

As to dependent claim 9, Yuan teaches all the limitations of claim 1 as cited above.
Yuan further teaches: wherein said application comprises a gaming application (See [0036] – “In other words, the activity pictures may be application pictures existing when the user equipment 120a executes a game program”).

As to independent claim 10, it is rejected under similar rationale as claim 1 as cited above.

As to dependent claim 11, it is rejected under similar rationale as claim 2 as cited above.

As to dependent claim 12, it is rejected under similar rationale as claim 3 as cited above.

As to dependent claim 13, it is rejected under similar rationale as claim 4 as cited above.

As to dependent claim 16, it is rejected under similar rationale as claim 7 as cited above.

As to dependent claim 17, it is rejected under similar rationale as claim 8 as cited above.

As to dependent claim 18, it is rejected under similar rationale as claim 9 as cited above.

As to independent claim 19, it is rejected under similar rationale as claim 1 as cited above.

As to dependent claim 20, it is rejected under similar rationale as claim 2 as cited above.

As to dependent claim 21, it is rejected under similar rationale as claim 3 as cited above.

As to dependent claim 22, it is rejected under similar rationale as claim 4 as cited above.

As to dependent claim 25, it is rejected under similar rationale as claim 7 as cited above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 14, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al. US 20210306680 A1, (hereinafter Yuan).

As to dependent claim 5, Yuan teaches all the limitations of claim 3 as cited above.
Yuan further teaches: completion of said broadcast of said recorded modified user interface of said application to said viewers over said network (See Fig. 4 S403 with [0036] mentions activity pictures, these are captured images that have not been modified with overlays yet. In regards to the claim limitations, it is inherent for a broadcast to eventually complete, a broadcast does not run forever.).
Yuan does not explicitly teach: displaying said user interface of said application without said modification in response to completion of said broadcast of said recorded modified user interface of said application to said viewers over said network.
However, Yuan is capable of performing these limitations. Yuan Fig. 5B is capable of displaying only the Game picture F1 when the device is no longer broadcasting. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yuan such that Yuan is no longer broadcasting, and the display device is only displaying the Game picture F1. Motivation to do so would be for offline gaming for user’s personal entertainment.

As to dependent claim 14, it is rejected under similar rationale as claim 5 as cited above.

As to dependent claim 23, it is rejected under similar rationale as claim 5 as cited above.

Claims 6, 15, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al. US 20210306680 A1, (hereinafter Yuan) in view of Zaatarah et al. US 20190306566 A1, (hereinafter Zaatarah).

As to dependent claim 6, Yuan teaches all the limitations of claim 1 as cited above.
Yuan teaches a video live streaming service (See Abstract live streaming activity) but Yuan does not teach: wherein said modification of said user interface of said application is based on learning information desired to be viewed and heard by said viewers via a video live streaming service using machine learning.
Zaatarah teaches: wherein said modification of said user interface of said application is based on learning information desired to be viewed and heard by said viewers using machine learning (See Fig. 3, the first media interface is the content being viewed, the second media interface is the content that overlays/modifies the first content, and the second media interface being determined via machine learning. For machine learning, see [0049]. And this modification of said user interface is desired to be viewed and heard by said user/viewer since the system uses machine learning and other parameters to determine what kind of second media interface to present to the user, see [0051] improve user’s viewing experience. See also [0016], [0028], [0030] media interfaces can contain audio).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the type of overlaid content taught by Yuan and have them be determined/decided via machine learning as taught by Zaatarah. Motivation to do so would be for more accuracy in attempting to fulfill the user’s desires.

As to dependent claim 15, it is rejected under similar rationale as claim 6 as cited above.

As to dependent claim 24, it is rejected under similar rationale as claim 6 as cited above.

Response to Arguments
1. Applicant’s argument to the claim objection has withdrawn the claim objection.
2. Applicant’s arguments pertaining to the previous 102 and 103 rejections have been considered but are not found persuasive. Applicant provides the following arguments: 
a. Applicant is arguing on page 9 and page 11 of 21 of the reply that Yuan does not teach the claim limitations “detecting an initiation of recording” and “modifying the user interface of the application in response to detecting the initiation of recording the user interface of the application”, Examiner disagrees because there is definitely recording involved in Yuan. See paragraphs [0034] and [0039] and as explained above in the rejection, it is clear that the user equipment performs a recording, otherwise it would not be possible to create a “live video stream” and neither to “broadcast”.
b. Applicant is arguing on page 12 of 21 of the reply that Yuan does not teach the claim limitations “wherein said modification of said user interface of said Application comprises adding or removing an audio component”, Examiner disagrees. Under broadest reasonable interpretation of the claim limitation, recording an audio conversation and a live stream activity picture together to form the broadcasted content/UI is found to be teaching the claim limitation.
c. Applicant is arguing on page 15 of 21 of the reply in regards to limitations of claim 5. Examiner disagrees. The claim limitation “user interface of the application” is interpreted to be the user interface of the game application in the live esports event of Yuan. The UI of the live streaming tool is separate from the game application’s UI, contrary to Applicant’s arguments. Thus there is reason to believe that the UI of the game application which is unmodified before live streaming starts, would return to its unmodified UI state once live streaming ends. Applicant further argues the motivation to combine. Examiner notes that motivation can not only come from a prior art, but also common knowledge. Regarding claim 5, it is common knowledge the benefits of offline gaming vs streaming gameplay to viewers. The benefits being such as for user’s personal enjoyment from not having other viewers watch the gameplay.
d. Applicant is arguing on page 19 of 21 of the reply in regards to limitations of claim 6. Examiner disagrees. Under broadest reasonable interpretation of the claim limitation especially the limitation “learning information”, it could mean whatever content/information the user wishes to see and hear on the screen, based on machine learning. Zaatarah teaches using machine learning to determine and display second media components on the screen, the second media components determined to be what the user wants to see. Applicant further argues the motivation to combine. Examiner notes that motivation can not only come from a prior art, but also common knowledge. Regarding claim 6, it is common knowledge the benefits of machine learning, one of the benefits being accurately determining user preferences.

Conclusion



THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID LUU whose telephone number is (571)270-0703.  The examiner can normally be reached on Monday - Thursday 11 a.m. to 7:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID LUU/
Examiner, Art Unit 2171

/MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171